Citation Nr: 0917874	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-17 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a disability 
manifested by high cholesterol.  

3.  Entitlement to service connection for residuals of a 
vasectomy.  

4.  Entitlement to service connection for a visual disorder 
manifested by vision loss.  

5.  Entitlement to service connection for residuals of a 
chest injury.  

6.  Entitlement to service connection for residuals of a head 
injury.  

7.  Entitlement to service connection for a respiratory 
disorder, claimed to be the result of in-service asbestos 
exposure.  

8.  Entitlement to service connection for a disability 
manifested by a purified protein derivative (PPD) converter.  

9.  Entitlement to service connection for a disability 
manifested by insomnia and fatigue.  

10.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee.  

11.  Entitlement to an initial rating in excess of 10 percent 
for a left knee strain.  

12.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.  

13.  Entitlement to an initial rating in excess of 10 percent 
for a mood disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 
2002.  In addition, he had approximately six years and eight 
months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  




FINDINGS OF FACT

1.  A chronic right ankle disorder is not currently shown.  

2.  The objective findings of elevated cholesterol are 
laboratory test results that are not, in and of themselves, 
representative of a disability for VA compensation purposes.  

3.  A chronic disability manifested by high cholesterol is 
not currently shown.  

4.  Chronic residuals of a vasectomy (other than the 
service-connected venereal warts) are not currently shown.  

5.  A chronic visual disorder manifested by vision loss is 
not currently shown.  

6.  Chronic residuals of a chest injury are not currently 
shown.  

7.  Chronic residuals of a head injury are not currently 
shown.  

8.  A chronic respiratory disorder, claimed to be the result 
of in-service asbestos exposure, is not currently shown.  

9.  The objective findings of positive PPD tests are 
laboratory test results that are not, in and of themselves, 
representative of a disability for VA compensation purposes

10.  A chronic disability manifested by a PPD converter is 
not currently shown.  

11.  A chronic disability manifested by insomnia and fatigue 
is not currently.  

12.  Chondromalacia of the right knee is manifested by 
tenderness to palpation along the medial and lateral patella 
facets, a positive patella grind test, and pain on the 
extreme range of motion; malunion of the right tibia and 
fibula, right ankle pathology, more than slight limitation of 
flexion of the right knee, any limitation of extension, 
instability, and swelling of the right knee have not been 
shown.  

13.  A left knee strain is manifested by tenderness to 
palpation over the medial and lateral aspect, a positive 
patella grind test, and pain on extreme range of motion; 
malunion of the left tibia and fibula, left ankle pathology, 
more than slight limitation of flexion of the left knee, and 
any limitation of extension, instability, and swelling of the 
left knee have not been shown.  

14.  A lumbar strain has resulted in no worse than 65 degrees 
of flexion of the thoracolumbar spine, a combined range of 
motion of his thoracolumbar spine of 205 degrees, and no 
muscle spasm, gait abnormality, or fixed deformity.  

15.  A mood disorder has been manifested by complaints of 
depression, frustration, and anger and feelings of 
helplessness, hopelessness, and worthlessness from time to 
time (including episodes of tearfulness approximately 2-3 
times per week) and by objective evaluation findings of no 
more than mild depression that is acute and transient in 
nature and mild impairment of short term memory; anxiety, 
suspiciousness, panic attacks (weekly or less often), and 
chronic sleep impairment have not been shown.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

2.  A disability manifested by high cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

3.  Residuals of a vasectomy were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

4.  A visual disorder manifested by vision loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  .  

5.  Residuals of a chest injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

6.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

7.  A respiratory disorder, claimed to be the result of 
in-service asbestos exposure, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

8.  A disability manifested by a PPD converter was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

9.  A disability manifested by insomnia and fatigue was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

10.  The criteria for an initial rating in excess of 
10 percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5257, 5260-5262 (2008).  

11.  The criteria for an initial rating in excess of 
10 percent for a left knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 4.59, 
4.71a, DCs 5257, 5260-5262 (2008).  

12.  The criteria for an initial rating in excess of 
10 percent for lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.40, 4.45, 4.59, 4.71a, 
DC 5237 (2008).  

13.  The criteria for a rating in excess of 10 percent for a 
mood disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, 
DC 9435 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Ankle Disorder

In considering the matter of in-service incurrence, the Board 
notes that service treatment records indicate that, in 
October 1982, the Veteran sought medical care after he 
dropped a box on his right foot.  A physical examination 
demonstrated a scrape of the skin on the top of the right 
foot, tenderness to the touch, and limited range of motion.  
X-rays taken of this extremity were negative.  A contusion of 
the tabio-navicular area was assessed.  

The remainder of the service treatment records (including the 
March 2002 retirement examination) are negative for 
complaints or treatment referable to a chronic right ankle 
disorder.  As such, the evidence does not support a finding 
that a chronic right ankle disorder was shown during active 
duty.  

Additionally, post-service medical records do not provide a 
diagnosis of a chronic right ankle disorder.  In this regard, 
the Board acknowledges that a July 2003 VA general medical 
examination provided an impression of right ankle arthralgia.  
A physical evaluation completed on this joint at that time 
showed decreased range of motion.  X-rays, however, were 
normal.  

In May 2005, the Veteran sought treatment for complaints of 
right ankle pain.  A VA joints examination conducted in 
December 2006 demonstrated no right ankle pathology.  As 
such, no right ankle disorder was diagnosed.  

Without a finding that the Veteran has a chronic right ankle 
disorder, service connection for such a disorder cannot be 
awarded on any bases.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the claim for 
service connection for a right ankle disorder, and the 
reasonable doubt doctrine is not for application.  



Disability Manifested by High Cholesterol

In considering the matter of in-service incurrence, the Board 
notes that service treatment records reflect elevated 
cholesterol levels, requiring medication (Zocor).  Service 
treatment records, however, are negative for complaints or 
treatment referable to a chronic disability manifested by 
high cholesterol.  As such, the evidence does not support a 
finding that a disability manifested by high cholesterol was 
shown during active duty.  

Post-service medical records reflect the Veteran's continued 
treatment for high cholesterol.  A report of August 2005 
laboratory findings, which showed elevated cholesterol 
levels, included an assessment of hyperlipidemia.  

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  By definition, 
hyperlipidemia is a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypercholesterolemia.  By definition, hypercholesterolemia is 
excessive cholesterol in the blood.  Dorland's Illustrated 
Medical Dictionary, 792, 795 (28th ed. 1994).  Clearly, such 
findings are laboratory test results and not, in and of 
themselves, representative of a disability.  See 61 Fed. Reg. 
at 20,445 (May 7, 1996).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of competent persuasive 
evidence of disability manifested by, or associated with, the 
finding of hyperlipidemia (e.g., elevated cholesterol), the 
record presents no predicate for a grant of service 
connection for any such finding.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Consequently, the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by high cholesterol.  The reasonable doubt doctrine is, 
therefore, not for application.  

Residuals of a Vasectomy

In considering the matter of in-service incurrence, the Board 
notes that service treatment records indicate that, in August 
1990, the Veteran underwent a vasectomy.  Four years later in 
August 1994, he sought treatment for complaints of pain and 
warts in the area of the surgery.  A physical examination 
resulted in assessments of venereal warts and prostatitis.  
The remainder of the service treatment records (including the 
March 2002 retirement examination) are negative for 
complaints or treatment referable to residuals of a 
vasectomy.  

According to post-service medical records, at the July 2003 
VA general medical examination, the Veteran described 
intermittent sharp pain to his scrotal area.  A physical 
evaluation completed at that time showed two small genital 
warts measuring 2-3 millimeters in his left scrotal area.  In 
relevant part, the examiner assessed venereal warts and 
status post vasectomy.  

A ultrasound completed on the Veteran's scrotum approximately 
one week later in August 2003 demonstrated the presence of 
small cysts on the epididymal heads, which the examining 
radiologist explained were "commonly seen in patients with 
vasectomies."  In addition, the radiologist believed that 
the Veteran's complaints of pain deep in the area posterior 
to his scrotum just anterior to his rectum "are commonly 
related to the prostate."  

By an April 2005 rating action, the RO granted service 
connection for venereal warts and assigned a noncompensable 
evaluation to this disability, effective from July 2002.  In 
addition, as previously noted herein, the August 2003 VA 
radiologist opined that the Veteran's complaints of pain in 
the area of the vasectomy were likely related to his 
prostate.  

Significantly, the claims folder contains no competent 
evidence of a diagnosed residual disability associated with 
the in-service vasectomy (other than the service-connected 
venereal warts).  Without a finding that the Veteran has 
chronic residuals of the in-service vasectomy (other than the 
service-connected venereal warts), service connection for 
such a disorder cannot be awarded on any bases.  See Brammer, 
3 Vet. App. at 225.  Consequently, the preponderance of the 
evidence is against the claim for service connection for 
residuals of a vasectomy, and the reasonable doubt doctrine 
is not for application.

Visual Disorder Manifested by Vision Loss

Service treatment records reflect compound myopic astigmatism 
of the right eye, compound hypermetropic astigmatism of the 
left eye, refractive amblyopia of the left eye, and a 
cortical cataract of the right eye but otherwise normal 
ocular health.  Although the Veteran complained of a 
worsening of his visual acuity at the March 2002 retirement 
examination, the evaluation completed on his eyes at that 
time simply showed impaired distant vision which required 
glasses but which was not considered to be disabling.  

At the July 2003 VA general medical examination, the Veteran 
denied experiencing eye pain.  The evaluation completed at 
that time provided no evidence of eye pathology.  As such, no 
chronic eye disorder was diagnosed.  The remainder of the 
post-service medical records also provided no evidence of 
complaints, or findings, referable to a chronic eye disorder.  

To the extent that the Veteran claims an eye disorder as a 
refractory error, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) at 1.  Therefore, 
a claim of defective vision is simply a refractory error of 
the eyes, and a claim on this basis is denied.  

Moreover, as this discussion illustrates, the claims folder 
contains no competent evidence that the Veteran has a chronic 
eye disorder.  Without a finding that the Veteran has a 
chronic eye disorder, service connection for such a disorder 
cannot be awarded on any bases.  See Brammer, 3 Vet. App. at 
225.  Consequently, the preponderance of the evidence is 
against the claim for service connection for a visual 
disorder manifested by vision loss, and the reasonable doubt 
doctrine is not for application.  

Residuals of a Chest Injury

According to service treatment records, in July 2001, the 
Veteran sustained trauma to his chest as a result of a motor 
vehicle accident.  Apparently, he was wearing a seat belt, 
but his airbag did not deploy.  As a result, he hit the 
steering wheel.  As a result of this trauma, he complained of 
chest pain.  

At the March 2002 retirement examination, the Veteran 
reported having injured his chest in the motor vehicle 
accident in the prior year.  The examination, however, 
provided no findings referable to a chronic residual 
disability of the chest injury.  

The July 2003 VA general medical examination included no 
complaints, or objective evaluation findings, pertaining to 
the Veteran's in-service chest injury.  As such, no chronic 
residual disability associated with the in-service trauma to 
the Veteran's chest was diagnosed.  Indeed, none of the 
available post-service medical records reflect a diagnosis of 
chronic residuals of a chest injury.  

Without a finding that the Veteran has a chronic residual 
disability associated with his in-service chest injury, 
service connection for such a disorder cannot be awarded on 
any bases.  See Brammer, 3 Vet. App. at 225.  Consequently, 
the preponderance of the evidence is against the claim for 
service connection for residuals of a chest injury, and the 
reasonable doubt doctrine is not for application.  

Residuals of a Head Injury

Service treatment records indicate that, following the July 
2001 motor vehicle accident, the Veteran lost consciousness 
at the time of the impact.  During his recovery, he 
complained of headaches.  Post-concussion syndrome was 
assessed.  However, computed tomography (CT) of his head was 
normal in August 2001.  

At the March 2002 retirement examination, the Veteran 
reported having sustained an injury to his head in the motor 
vehicle accident in the prior year.  The examination, 
however, provided no findings referable to a chronic residual 
disability of the Veteran's head injury.  

The July 2003 VA general medical examination included no 
complaints, or objective evaluation findings, pertaining to 
the Veteran's in-service head injury.  As such, no chronic 
residual disability associated with the in-service trauma to 
the head was diagnosed.  Indeed, none of the available 
post-service medical records reflect a diagnosis of chronic 
residuals of a head injury.  

Without a finding that the Veteran has a chronic residual 
disability associated with his in-service head injury, 
service connection for such a disorder cannot be awarded on 
any bases.  See Brammer, 3 Vet. App. at 225.  Consequently, 
the preponderance of the evidence is against the claim for 
service connection for residuals of a head injury, and the 
reasonable doubt doctrine is not for application.  

Respiratory Disorder, Claimed to be the Result of In-Service 
Asbestos Exposure

According to service treatment records, in February 2001, the 
Veteran was treated for an upper respiratory infection.  
Service treatment records (including the March 2002 
retirement examination), however, are negative for complaints 
or treatment referable to a chronic respiratory disorder.  As 
such, the evidence does not support a finding that a chronic 
respiratory disorder was shown during active duty.  

The July 2003 VA general medical examination included no 
complaints, or objective evaluation findings, referable to a 
chronic respiratory disorder.  As such, a chronic respiratory 
disorder was not diagnosed.  In fact, the examiner concluded 
that the Veteran had no pulmonary symptoms and that the 
respiratory evaluation (including pulmonary functioning 
testing) was within normal limits.  Further, none of the 
available post-service medical records reflect a diagnosis of 
chronic respiratory disorder.  

Without a finding that the Veteran has a chronic respiratory 
disorder, service connection for such a disorder cannot be 
awarded on any bases.  See Brammer, 3 Vet. App. at 225.  
Consequently, the preponderance of the evidence is against 
the claim for service connection for respiratory disorder, 
and the reasonable doubt doctrine is not for application.  

Disability Manifested by PPD Converter

Service treatment records reflect positive PPD tests.  These 
reports (including the March 2002 retirement examination), 
however, are negative for complaints or treatment referable 
to a chronic disability manifested by a PPD converter (to 
include tuberculosis).  As such, the evidence does not 
support a finding that a disability manifested by a PPD 
converter was shown during active duty.  

The July 2003 VA general medical examination included no 
complaints, or objective evaluation findings, pertaining to 
the Veteran's in-service positive PPD tests.  As such, no 
chronic disability manifested by a PPD converter (to include 
tuberculosis) was diagnosed.  Indeed, none of the available 
post-service medical records reflect a diagnosis of a 
disability manifested by a PPD convertor.  

Without a finding that the Veteran has a chronic disability 
manifested by a PPD converter, service connection for such a 
disorder cannot be awarded on any bases.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by a PPD converter, and the reasonable doubt doctrine is not 
for application.  

Disability Manifested by Insomnia and Fatigue

According to service treatment records, in October 1987, the 
Veteran sought medical care for complaints of a fever of 
103 degrees, general malaise, dizziness, a sore throat, and 
headaches.  Following a physical examination, the treating 
medical professional assessed a viral syndrome and viral 
tonsillitis.  

Service treatment records (including the March 2002 
retirement examination), however, are negative for complaints 
or treatment referable to a chronic disability manifested by 
insomnia and fatigue.  As such, the evidence does not support 
a finding that a disability manifested by insomnia and 
fatigue was shown during active duty.  

At the July 2003 VA general medical examination, the Veteran 
reported having a past medical history of interrupted sleep 
pattern.  The examiner associated the Veteran's interrupted 
sleep pattern (a non-disabling condition) to his complaints 
of arthralgia of his low back, knees, and right ankle, as 
well as to his nocturia.  

Significantly, none of the available post-service medical 
records reflect a diagnosis of a disability manifested by 
insomnia and fatigue.  Without a finding that the Veteran has 
a chronic disability manifested by insomnia and fatigue, 
service connection for such a disorder cannot be awarded on 
any bases.  See Brammer, 3 Vet. App. at 225.  Consequently, 
the preponderance of the evidence is against the claim for 
service connection for a disability manifested by insomnia 
and fatigue, and the reasonable doubt doctrine is not for 
application.  

To the extent that the Veteran has claimed disability 
resulting from insomnia and fatigue, the Board notes that 
pertinent law and regulations authorize compensation for any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10% or more 
within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008) (emphasis added).  

Here, however, the in-service episode of complaints of 
general malaise in October 1987 was associated with a viral 
syndrome and viral tonsillitis.  Further, post-service 
medical records do not reflect the presence of insomnia or 
fatigue to a degree of 10 percent or more.  The July 2003 VA 
general medical examiner concluded that the Veteran's 
interrupted sleep pattern was not insomnia.  As such 
compensation pursuant to the Persian Gulf law and regulations 
is not warranted.  

Additional Considerations for the Service Connection Claims

In reaching these decisions, the Board has considered the 
Veteran's assertions of a continuity of pertinent 
symptomatology since service.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued relevant symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, post-service evidence does 
not reflect diagnoses of the claimed disabilities for which 
service connection is sought on appeal.  

The Board has weighed the Veteran's contention regarding a 
continuity of pertinent problems against the absence of 
documented diagnoses of the claimed disorders and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with claims for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Also in reaching these decisions, the Board has considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

Here, the Veteran is competent to report symptoms because 
such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical 
expertise.  See Layno, 6 Vet. App. at 470.  He is not, 
however, competent to identify the specific disorders for 
which service connection is currently sought on appeal.  See 
Robinson v. Shinseki, No. 06-0164 (March 3, 2009) (knee 
pathology, identified as degenerative joint disease, is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims folder.  As such, the Board finds these records to 
be more probative than his subjective assertions of pertinent 
disorders claimed on appeal to be related to service.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  

Consequently, in light of the above discussion and, in 
particular, in view of the absence of competent evidence of 
diagnosed right ankle disorder, disability manifested by high 
cholesterol, residuals of a vasectomy, a visual disorder 
manifested by vision loss, residuals of a chest injury, 
residuals of a head injury, a respiratory disorder (claimed 
to be the result of in-service asbestos exposure), a 
disability manifested by a PPD converter, and a disability 
manifested by insomnia and fatigue, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for such disorders.  There is, therefore, 
no doubt to be otherwise resolved.  As such, the appeals are 
denied.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

Initially, by a September 2003 rating action, the RO granted 
service connection for chondromalacia of the right knee, left 
knee strain, lumbar strain, and a mood disorder and awarded 
compensable evaluations of 10 percent for each of these 
disabilities.  Following receipt of notification of that 
decision, the Veteran perfected a timely appeal with respect 
to the 10 percent ratings initially assigned to each of these 
disorders.  These disabilities remain so evaluated.  

Bilateral Knee Disabilities

According to the diagnostic code which rates impairment 
resulting from tibia and fibula pathology, the following 
ratings are warranted:  10 percent (malunion of the tibia and 
fibula with slight knee or ankle disability), 20 percent 
(malunion of the tibia and fibula with moderate knee or ankle 
disability), 30 percent (malunion of the tibia and fibula 
with marked knee or ankle disability), and 40 percent 
(nonunion of the tibia and fibula with loose motion, 
requiring a brace).  38 C.F.R. § 4.71a, DC 5262 (2008).  

Also for consideration are the diagnostic codes which 
evaluate impairment resulting from limitation of motion of 
the knee.  Normal flexion and extension of the knee joint 
range from 140 degrees to zero degrees.  38 C.F.R. § 4.71, 
Plate II (2008).  The VA General Counsel has determined that 
separate ratings may be awarded for disability of the same 
joint based upon findings of limitation of flexion and 
limitation of extension of the leg.  VAOPGCPREC 9-2004 (Sept. 
2004).  

According to a relevant diagnostic code, the following 
ratings are warranted for varying degrees of limitation of 
flexion of the knee:  0 percent (for limitation of flexion of 
the leg to 60 degrees), 10 percent (for limitation of flexion 
of the leg to 45 degrees), 20 percent (for limitation of 
flexion of the leg to 30 degrees), and 30 percent (for 
limitation of flexion of the leg to 15 degrees).  38 C.F.R. 
§ 4.71a, DC 5260 (2008).  

In addition, the following ratings are warranted for varying 
degrees of limitation of extension of the knee:  0 percent 
(for limitation of extension of the leg to 5 degrees), 10 
percent (for limitation of extension of the leg to 
10 degrees), 20 percent (for limitation of extension of the 
leg to 15 degrees), 30 percent (for limitation of extension 
of the leg to 20 degrees), 40 percent (for limitation of 
extension of the leg to 30 degrees), and 50 percent (for 
limitation of extension to 45 degrees).  38 C.F.R. § 4.71a, 
DC 5261 (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Further, the VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of motion and instability of that 
joint).  VAOPGCPREC 23-1997 (July 1997).  According to the 
appropriate diagnostic code, the following ratings are 
warranted for varying degrees of instability of the knee 
joint:  10 percent (for slight recurrent subluxation or 
lateral instability), 20 percent (for moderate recurrent 
subluxation or lateral instability), and 30 percent (for 
severe recurrent subluxation or lateral instability).  
38 C.F.R. § 4.71a, DC 5257 (2008).  

Chondromalacia of the right knee.  Initial post-service 
medical records reflect slight limitation of flexion of the 
right knee with pain and tenderness.  X-rays taken of this 
joint in September 2005 showed effusion as well as mild 
osteoarthritis of the medial and lateral femorotibial joints.  
Magnetic resonance imaging completed on the right knee in 
November 2005 illustrated mild joint effusion, mild 
osteoarthritis, and extensive myxoid degeneration of the 
medial meniscus.  

In January 2006, the Veteran underwent a right knee 
arthroscopy with loose body removal, a partial medial 
meniscectomy, and abrasion arthroplasty of the patellofemoral 
joint with microfracture and chondroplasty of the medial 
tibial plateau.  He tolerated the surgery without 
complications and, following completion of the procedure, 
remained in stable condition.  

At a VA examination conducted in December 2006, the Veteran 
continued to complain of pain in his right knee, particularly 
when rising from a seated position and when walking up and 
down stairs.  He reported sometimes wearing a brace on his 
right knee, mainly in the morning and at work.  

A physical examination conducted on the Veteran's right knee 
at that time demonstrated tenderness to palpation along the 
medial and lateral patella facets, a positive patella grind 
test, and pain on the extreme range of motion.  
Significantly, however, this evaluation also reflected 
limitation of flexion no worse than 90 degrees; normal 
extension; negative Lachman's, McMurray's, and 
anterior/posterior drawer testing; no erythema, swelling, or 
laxity on varus or valgus stress; and normal strength and 
neurological capability of the right lower extremity 
(including his right ankle).  

Clearly, as this evidence illustrates, neither malunion of 
the Veteran's right tibia and fibula, nor any right ankle 
disorder, has been shown.  Further, examination of the right 
knee has been largely negative.  Such findings do not support 
an increased evaluation of 20 percent, based upon impairment 
of the right tibia and fibula.  See 38 C.F.R. § 4.71a, DC 
5262 (which requires evidence of malunion of the tibia and 
fibula with moderate knee or ankle disability for the grant 
of a 20 percent rating).  

Further, the findings of limitation of flexion no worse than 
90 degrees and of normal extension do not support the award 
of an increased rating of 20 percent, based upon impairment 
resulting either limitation of flexion or limitation of 
extension of the right knee.  38 C.F.R. § 4.71a, DC 5260 
(requiring limitation of flexion to 30 degrees for a 
20 percent rating), DC 5261 (requiring limitation of 
extension to 15 degrees for a 20 percent evaluation).  

Indeed, the slight limitation of flexion and normal range of 
extension of the Veteran's right knee do not warrant separate 
compensable ratings based on such pathology.  VAOPGCPREC 
9-2004 (Sept. 2004) (separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

In this regard, the Board has considered the Veteran's 
complaints of flare-ups of his right knee pain.  In 
particular, at the December 2006 VA examination, he reported 
that such flare-ups last 1 to 11/2 hours.  Indeed, the physical 
examination conducted on the right knee at that time 
demonstrated tenderness to palpation along the medial and 
lateral patella facets, a positive patella grind test, and 
pain on the extreme range of motion.  

Significantly, however, the December 2006 VA examination also 
reflected limitation of flexion no worse than 90 degrees, 
normal extension, no erythema or swelling, normal strength 
and neurological capability of the right lower extremity 
(including his right ankle), and no gait abnormality.  In 
fact, the Veteran admitted that he does not experience any 
incapacitating events requiring bed rest for his right knee 
and that he does not use any devices for ambulation.  
Further, the examiner determined that there was no additional 
limitation of motion of the right knee upon repetitive 
testing.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the chondromalacia 
of the Veteran's right knee adequately portrays the 
functional impairment, pain, and weakness that he experiences 
as a consequence of use of this joint.  Of particular 
significance to the Board are the relatively normal findings 
shown on multiple evaluations during the appeal period.  

Moreover, examination of the Veteran's right knee has also 
shown negative Lachman's, McMurray's, and anterior/posterior 
drawer testing as well as no laxity on varus or valgus 
stress.  Without evidence of slight recurrent subluxation or 
lateral instability of the right knee, a separate compensable 
evaluation based upon impairment resulting from instability 
of this joint is not warranted.  38 C.F.R. § 4.71a, DC 5257; 
see also VAOPGCPREC 23-1997 (July 1997) (stipulating that 
separate ratings may be awarded for disability of the same 
joint based upon findings of limitation of motion and 
instability of that joint).  

Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the criteria for an 
initial rating in excess of 10 percent for the chondromalacia 
of the Veteran's right knee have been met.  

Left knee strain.  Initial post-service medical records 
reflect slight limitation of flexion of the left knee with 
pain and tenderness.  X-rays taken of this joint in September 
2005 showed tricompartmental osteoarthritis, a vacuum 
phenomenon within the medial meniscus which was suggestive of 
a degenerative meniscal tear, and joint effusion.  Magnetic 
resonance imaging completed on the left knee in November 2005 
showed mild joint effusion, mild osteoarthritis, and mild 
myxoid degeneration of the medial meniscus.  

In January 2006, the Veteran underwent a left knee 
arthroscopy with a partial medial meniscectomy and abrasion 
arthroplasty of the patellofemoral joint.  He tolerated the 
surgery without complications and, following completion of 
the procedure, remained in stable condition.  At a VA 
examination conducted in December 2006, the Veteran continued 
to complain of pain in his left knee, particularly when 
rising from a seated position and when walking up and down 
stairs.  He reported sometimes wearing a brace on his left 
knee, mainly in the morning and at work.  

A physical examination conducted on the Veteran's left knee 
at that time demonstrated tenderness to palpation over the 
medial and lateral aspect, a positive patella grind test, and 
pain on extreme range of motion.  Significantly, however, 
this evaluation also limitation of flexion no worse than 
90 degrees; normal extension; negative Lachman's, McMurray's, 
and anterior/posterior drawer testing; no erythema, swelling, 
laxity on varus or valgus stress, or gait abnormality; and 
normal strength and neurological capability of the right 
lower extremity (including his left ankle).  

Clearly, as this evidence illustrates, neither malunion of 
the Veteran's left tibia and fibula, nor any left ankle 
disability, has been shown.  Further, examination of the left 
knee has been largely negative.  Such findings do not support 
an increased evaluation of 20 percent, based upon impairment 
of the left tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262 
(which requires evidence of malunion of the tibia and fibula 
with moderate knee or ankle disability for the grant of a 
20 percent rating).  

Further, the findings of limitation of flexion no worse than 
90 degrees and of normal extension do not support the award 
of an increased rating of 20 percent, based upon impairment 
resulting either limitation of flexion or limitation of 
extension of the left knee.  38 C.F.R. § 4.71a, DC 5260 
(requiring limitation of flexion to 30 degrees for a 
20 percent rating) & DC 5261 (requiring limitation of 
extension to 15 degrees for a 20 percent evaluation).  

Indeed, the slight limitation of flexion and normal range of 
extension of the Veteran's left knee do not warrant separate 
compensable ratings based on such pathology.  VAOPGCPREC 
9-2004 (Sept. 2004) (separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

In this regard, the Board has considered the Veteran's 
complaints of flare-ups of his left knee pain.  In 
particular, at the December 2006 VA examination, he reported 
that such flare-ups last 1 to 11/2 hours.  Indeed, the physical 
examination conducted on his left knee at that time 
demonstrated tenderness to palpation over the medial and 
lateral aspect, a positive patella grind test, and pain on 
extreme range of motion.  

In fact, the Veteran admitted that he does not experience any 
incapacitating events requiring bed rest for his right knee 
and that he does not use any devices for ambulation.  
Further, the examiner determined that there was no additional 
limitation of  motion of the Veteran's right knee upon 
repetitive testing.  

Significantly, however, the December 2006 VA examination also 
reflected limitation of flexion no worse than 90 degrees, 
normal extension, no erythema or swelling, normal strength 
and neurological capability of the right lower extremity 
(including his left ankle), and no gait abnormality.  In 
fact, the Veteran admitted that he did not experience any 
incapacitating events requiring bed rest for his left knee 
and that he did not use any devices for ambulation.  

In addition, the examiner explained that, while it was 
conceivable that the Veteran's left knee pain could further 
limit his function, any attempt to determine the extent of 
any such additional limitation of motion of that joint could 
not be made with any degree of medical certainty.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the Veteran's left 
knee strain adequately portrays the functional impairment, 
pain, and weakness that he experiences as a consequence of 
use of this joint.  Of particular significance to the Board 
are the relatively normal findings shown on multiple 
evaluations during the appeal period.  

Moreover, examination of the Veteran's left knee has also 
shown negative Lachman's, McMurray's, and anterior/posterior 
drawer testing as well as no laxity on varus or valgus 
stress.  Without evidence of slight recurrent subluxation or 
lateral instability of the left knee, a separate compensable 
evaluation based upon impairment resulting from instability 
of this joint is not warranted.  38 C.F.R. § 4.71a, DC 5257; 
see also VAOPGCPREC 23-1997 (July 1997) (stipulating that 
separate ratings may be awarded for disability of the same 
joint based upon findings of limitation of motion and 
instability of that joint).  

Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the criteria for an 
initial rating in excess of 10 percent for the Veteran's left 
knee strain have been met.  

Lumbar Strain

The Veteran's lumbar strain is currently evaluated as 
10 percent disabling.  According to the General Rating 
Formula for Diseases and Injuries of the Spine, a 10 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, muscle spasm, guarding, localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.    

The next higher rating of 20 percent will be awarded upon 
evidence of limitation of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The following higher ratings are warranted with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  40 percent (with evidence of 
limitation of forward flexion of thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine), 50 percent (with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine), and 
100 percent (with evidence of unfavorable ankylosis of the 
entire spine).  

For VA compensation purposes, the following are the normal 
ranges of motion of the thoracolumbar spine:  forward flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note 2; see also 38 C.F.R. 
§ 4.71a, Plate V.  

Moreover, the spinal rating criteria also provides that any 
associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, should be 
evaluated separately, under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note 1.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

In the present case, the Veteran believes that the symptoms 
associated with his low back disability are of such severity 
as to warrant a rating in excess of 10 percent.  After 
reviewing the evidence of record, however, the Board finds 
that the weight of the evidence does not support a rating in 
excess of 10 percent for this disability for any portion of 
the rating period on appeal.  

During the current appeal, the Veteran has received only rare 
outpatient treatment for low back pain.  In addition, during 
this time, he has undergone three pertinent VA examinations, 
which demonstrated some tenderness to palpation in the 
thoracolumbar junction from T12 to L1 as well as pain on 
extreme ranges of motion.  

Significantly, however, the multiple physical examinations 
undertaken to assess the Veteran's lumbar spine consistently 
showed no worse than forward flexion to 65 degrees, extension 
to 20 degrees, right lateral rotation to 30 degrees, left 
lateral rotation to 30 degrees, right lateral flexion to 
30 degrees, and left lateral flexion to 30 degrees.  In 
addition, these evaluations failed to show muscle spasm, gait 
abnormality, fixed deformity, or any difficulties rising from 
a sitting position or going from a supine position to a 
sitting position.  Multiple X-rays taken of the Veteran's 
lumbosacral spine have been negative.  

As this evidence illustrates, during the appeal period, the 
Veteran had no worse than 65 degrees of flexion of his 
thoracolumbar spine, a combined range of motion of his 
thoracolumbar spine of 205 degrees, and no muscle spasm, gait 
abnormality, or fixed deformity.  Clearly, therefore, the 
criteria for the next higher rating of 20 percent for his low 
back disability have not been met.    

Further, throughout the appeal period, the Veteran has 
consistently denied any weakness or radiculopathy of his 
lower extremities as well as any bowel or bladder 
dysfunction.  Indeed, the multiple VA examinations conducted 
on his lumbar spine during the current appeal period have 
repeatedly shown normal strength and neurological 
capabilities of both lower extremities.  Thus, a separate 
rating based upon neurological pathology associated with the 
low back disability is not warranted.    

The Board acknowledges that, during the applicable appeal 
period, the Veteran has described flare-ups of low back pain, 
to include stiffness and limitation of motion.  In 
particular, he has reported experiencing low back pain when 
he occasionally has to lift objects at his job as a personnel 
clerk and when he picks up objects off the floor at home.  At 
the most recent VA spine examination, which was conducted in 
December 2006, he stated that he had approximately 
25 flare-ups in the last month and that each flare-up lasts 
4-5 hours.  

Importantly, however, the Veteran has also admitted that he 
was able to walk almost as far as he would like.  In 
particular, he reported pain after having walked two miles.  
Examinations conducted on the lumbar spine during the current 
appeal have shown pain on extreme ranges of motion.  Indeed, 
examinations conducted during the appeal period reflected no 
worse than slight limitation of motion of the lumbar spine.  
Further, these evaluations have demonstrated no muscle spasm, 
gait abnormality, fixed deformity, or any difficulties rising 
from a sitting position or going from a supine position to a 
sitting position..  

In fact, while various examiners have stated that it is 
conceivable that the Veteran's low back pain could further 
limit his function, they also concluded that "[i]t is not 
feasible . . . to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty."  Indeed, 
the December 2006 VA examiner specifically stated that the 
Veteran exhibited no additional limitation of motion upon 
repetitive use of his lumbar spine.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the Veteran's lumbar 
spine disability adequately portrays the functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his low back.  Of particular 
significance to the Board are the relatively normal findings 
shown on multiple evaluations during the appeal period.  

Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the criteria for an 
initial rating in excess of 10 percent for the Veteran's low 
back disability have been met.  

Mood Disorder

According to the applicable rating criteria, a 10 percent 
evaluation will be assigned with evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
DC 9435 (2008).  

A 30 percent rating will be granted with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  

A GAF score of 71 to 80 is reflective of transient symptoms 
that are expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after a family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

A GAF score of 81 to 90 is illustrative of absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interest and involvement in a wide 
range of activities, social effectiveness, general 
satisfaction with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  

A GAF score of 91 to 100 is reflective of no symptoms and 
superior functioning in a wide range of activities.  Life's 
problems never seem to get out of hand, and the person is 
sought out by others because of his or her many positive 
qualities.  

Psychiatric evaluations conducted in the present case reflect 
the Veteran's complaints of depression, frustration, and 
anger and his feelings of helplessness, hopelessness, and 
worthlessness from time to time (including episodes of 
tearfulness approximately 2-3 times per week).  These 
examinations showed some slight difficulty pronouncing some 
words and mild impairment of short term memory.  

Importantly, however, the evaluations also demonstrated that 
the Veteran was well-groomed, clean, cooperative, friendly, 
and grossly oriented times three and had intact 
concentration, good hygiene, a stable mood, normal speech 
(which was relevant and coherent), grossly intact contact 
with reality, logical thought processes and no suicidal or 
homicidal ideation, violent outbursts, signs of involuntary 
ticks or movements, visual or auditory hallucinations, 
anxiety or panic attacks, or indications or report of 
obsessive ritualistic behavior or impulse control issues.  He 
associated his sleep disturbances with joint pain.  

Further, at a January 2005 VA mental disorders examination, 
the examiner acknowledged the Veteran's 22-year marriage, his 
"good" relationship with his wife and their 4 children, his 
close relationship with a friend, and his social activities, 
including attending 5-6 basketball games per season and 
church once per week, movies once per week, and dinner once 
per week.  In addition, he reported traveling to Arkansas 
and/or Nashville approximately two times per month.  He took 
courses at a community college aimed at an associates degree 
in business administration and worked.  

Indeed, the January 2005 VA examiner observed the Veteran to 
be very intact and to function quite high.  According to this 
examiner, the Veteran did not appear depressed or anxious 
but, rather, seemed more disgruntled and frustrated as a 
result of his struggles with the government for compensation.  

In light of the Veteran's complaints of depression, however, 
the January 2005 VA examiner concluded that the Veteran 
"likely experiences mild depressed symptoms that are 
transient in nature and may be situationally elicited."  
Based on a determination that the Veteran's depression is no 
more than mild in nature, the examiner assigned a GAF score 
of 80, which is reflective of no more than transient symptoms 
that are expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after a family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).    

Moreover, while an August 2003 VA examiner concluded that the 
Veteran has underlying depression with some acute major 
depressive episodes, that evaluation was otherwise negative.  
As such, the examiner assigned a GAF score of 95, which is 
reflective of no symptoms and superior functioning in a wide 
range of activities.  Life's problems never seem to get out 
of hand, and the person is sought out by others because of 
his or her many positive qualities. 

Thus, despite the Veteran's complaints of depression, 
frustration, and anger and his feelings of helplessness, 
hopelessness, and worthlessness from time to time (including 
episodes of tearfulness approximately 2-3 times per week), 
multiple psychiatric examinations have demonstrated no more 
than mild depression that is acute and transient in nature 
and mild impairment of short term memory.  

Significantly, at no time during the appeal period has 
anxiety, suspiciousness, panic attacks (weekly or less 
often), and chronic sleep impairment been shown.  Without 
such evidence, the next higher rating of 30 percent for a 
mood disorder is not warranted.  

There is, therefore, no basis to award a disability rating 
greater than the currently-assigned evaluation of 10 percent 
for this disability for any portion of the appeal period.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  Hence, the appeal is denied.  

Additional Considerations for Increased Rating Claims

In reaching these decisions, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms (such as those associated with his service-connected 
bilateral knee, low back, and psychiatric disabilities) 
because such actions come to him through his senses and, as 
such, require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).  

Such competent evidence-concerning the nature and extent of 
the Veteran's bilateral knee, low back, and psychiatric 
disabilities-has been provided by the medical personnel who 
have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that increased 
ratings for the bilateral knee, low back, and psychiatric 
disabilities are not warranted for any portion of the rating 
period on appeal.  In reaching this conclusion, the Board has 
applied the benefit-of-the-doubt doctrine where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current 
appeal, did the Veteran's bilateral knee, low back, or 
psychiatric disabilities result in marked interference with 
his present employment or require hospitalization.  Indeed, 
the Veteran has only sought outpatient treatment for these 
disorders on a rare basis.  Further, at the December 2006 VA 
examination, he admitted that his low back disability does 
not affect his ability to complete his desk job.  Also, at a 
January 2005 VA examination, he admitted that his knees did 
not limit his ability to work as a personnel clerk, except 
when very intermittently and irregularly he had to be on his 
feet and lift objects.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's bilateral knee, low 
back, or psychiatric disorders result in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  For these reasons, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for these 
disabilities for any portion of the rating period on appeal.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Service Connection Claims.  Here, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in June 2002 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
these service connection issues and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection for 
such disabilities.  Any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Increased Rating Claims.  The Veteran's bilateral knee, low 
back, and psychiatric claims arise from his disagreement with 
the initial 10 percent ratings assigned respectively 
following the grant of service connection for each of these 
disorders.  Courts have held that, once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.  

Next, VA has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the claims adjudicated in this decision has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, pertinent private and VA 
medical records have been obtained and associated with the 
claims folder.  Further, he has been accorded multiple 
pertinent VA examinations.  In addition, although he was 
given an opportunity to present testimony before VA 
personnel, he declined to do so.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims 
adjudicated herein that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a disability manifested by high 
cholesterol is denied.  

Service connection for residuals of a vasectomy is denied.  

Service connection for a visual disorder manifested by vision 
loss is denied.  

Service connection for residuals of a chest injury is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for a respiratory disorder, claimed to be 
the result of in-service asbestos exposure, is denied.  

Service connection for a disability manifested by a PPD 
converter is denied.  

Service connection for a disability manifested by insomnia 
and fatigue is denied.  

An initial rating in excess of 10 percent for chondromalacia 
of the right knee is denied.  

An initial rating in excess of 10 percent for a left knee 
strain is denied.  

An initial rating in excess of 10 percent for lumbar strain 
is denied.  

An initial rating in excess of 10 percent for a mood disorder 
is denied.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


